DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction

This application contains claims directed to the following patentably distinct species. Applicant is required to elect a single disclosed species from each of the species election requirements detailed below:

Species Election 1: Applicant is required to elect a single polypeptide/polynucleotide structure for the IL13Rα2 CAR of the invention from claims 1-2, 4-6, 8, 18-24, 29, 31-37, 51-54, 69-72, 80-83, 90-93, 100-103, 109, 111, 115-116, and 119-120 including: 
a single combination of HCDRs (1-3) and LCDRs (1-3);
a single heavy chain variable region and a single light chain variable region comprising the elected CDRs;
a single scFv fragment comprising the elected heavy and light chains; and
a single CAR polypeptide/polynucleotide structure

Species Election 2: Applicant is required to elect a single structure for the CAR elected in species election 1 including a single transmembrane domain and a single intracellular domain (including a single costimulatory domain and a single intracellular domain) from those recited in claims 11-17 and 26-27.
 
Species Election 3: Applicant is required to elect a single combination using the IL13Rα2 CAR elected in species election 1 from those disclosed in the claims including combination with a second CAR capable of binding EGFR, combination with a sequence encoding an inhibitor of an immune checkpoint, OR combination with a second polynucleotide encoding an inducible bispecific T cell engager (BiTE) capable of binding epidermal growth factor receptor. Applicant may elect a combination of these as long as a single combination is elected.

Species election 3a: If applicant elects a second CAR capable of binding to EGFR as part of species election 3, applicant is further required to elect a single structure for the CAR including a single transmembrane domain, and a single intracellular domain (including a single costimulatory domain and a single intracellular domain) from those recited in claims 44-50.

Species Election 3b: If applicant elects a sequence encoding an inhibitor of an immune checkpoint as part of species election 3, applicant is further required to elect a single immune checkpoint from those recited in claims 55, 74, 95, and 105.

Species Election 4: Applicant is required to elect a single nucleic acid structure for the combination elected in Species Election 2 from those recited in the claims including from a first polynucleotide sequence encoding a first CAR and a second polynucleotide sequence encoding a second CAR (such as recited in claims 30, 51, 52, 54, 81-83, 99-103), a nucleic acid comprising a polypeptide sequence encoding a CAR comprising a first antigen binding domain, a second antigen binding domain, a transmembrane domain, and an intracellular domain (as recited in claim 106), a nucleic acid comprising a polynucleotide sequence encoding a parallel CAR (as recited in claim 110), a nucleic acid comprising a polynucleotide sequence encoding a BiTE and a CAR (as recited in claim 112), OR a nucleic acid comprising a polynucleotide sequencing encoding a first BiTE and a second BiTE (as recited in claim 117).

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claims 86-89 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification.
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was not made regarding the restriction due to the complexity of the species election.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY L BUTTICE/Examiner, Art Unit 1647                                                                                                                                                                                                        

/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647